Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image capturing device in claim 1-20 (claim 18 photography device does not provide sufficient structure), a touch sensing device in claims 1-6, 8-20 a processing device 1-20, and a projection device in claims 1-20, wearable device in claims 5-6. See fig. 3 for structure support.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is insufficient structure in the specification to support the claimed 112(f). For example an image capturing device would be supported by a camera but claim 18 has a “photography device”. Plugging photography device into image capturing device, is not adequately described with respect to structure in the specification.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winsper et al (2013/0338802) in view of Winsper in view of Anderson et al (2015/0099252) hereinafter, Anderson 

In regards to claim 1, Winsper teaches an auto feed forward/backward augmented reality learning system, comprising (abstract): 
an image capturing device (fig. 1A 126)), for capturing a user's image [0031];

    PNG
    media_image1.png
    558
    842
    media_image1.png
    Greyscale

 at least one touch sensing device (fig. 2a touch sensor), wherein the touch sensing device further comprising at least one resistive [0044-0045] or capacitive sensing switch for detecting a user's amount of exercise [0044-0046]; 
a training database,[0029] for storing the user's registration data (fig. 12 profile, history) and a plurality of hierarchical values (fig. 12 fitness levels [0056, 110, 117, 119])); 
a processing device (fig. 1b (104)), coupled to the image capturing device and the touch sensing device, for analyzing the user's image and amount of exercise [0056], and defining at least one and at least one controllable object image [0056], and
Winsper fails to expressly teach interactive object image. Examiner notes the GUI interactive object image (fig. 13 and 12 GUI [0031,121]).
However, Anderson teaches interactive object image (fig. 3 335 [0047]). 

    PNG
    media_image2.png
    561
    669
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Winsper interactive object image as taught by Anderson in order to provide an beneficial and better environment for learning. 
Therefore, Winsper in view of Anderson teaches:
 the controllable object image setting at least one interactive instruction (fig. 15 “back” for example) Winsper), and the processing device driving the controllable object 
the processing device being coupled to the training database, and the training database being provided for storing and defining a plurality of hierarchical values of the interactive object image [007-009] Winsper and [0037-0045] Anderson, and the interactive object image showing different motion statuses according to different hierarchical values, and the processing device selecting one of the hierarchical values according to the image and amount of exercise [0082-100] Anderson; 
the interactive object image being interacted with the controllable object image according to the interactive instruction, and defining a feedback value according to an interactive result (fig. 4g 474) Anderson and fig. 12 (score)) Winsper), and the processing device maintaining or correcting the selected hierarchical value according to the feedback value [0090-100] Andesron; and 
a projection device, coupled to the processing device, and the processing device forming an image by projecting the interactive object image and the controllable object image (fig. 1 (136) Winsper and (fig. 3 (330)) Anderson.



In regards to claim 2, Winsper in view of Anderson teaches the auto feed forward/backward augmented reality learning system as claimed in claim 1, wherein the processing device defines the user's height according to the user's image to define the selected hierarchical value in order to adjust the size of the interactive object image and the controllable object image, or the position of the interactive object image and the controllable object image projected by the projection device (fig. 3 320 and 350) [0051] Examiner notes, the buttons, as part of the user interface are adjusted to the height of the user. Anderson
In regards to claim 5, Winsper in view of Anderson teaches auto feed forward/backward augmented reality learning system as claimed in claim 1, further comprising a wearable device, for detecting at least one physical fitness value of the user, and the feedback value and the hierarchical value depend on the physical fitness value (fig. 1A (142) [0051, 0054,0060,0071] (fig. 3 302-308) Winsper. Examiner notes wrist worn sensor.
In regards to claim 8, Winsper in view of Anderson teaches auto feed forward/backward augmented reality learning system as claimed in claim 1, wherein the processing device further defines at least one characteristic image, and creates a gender value for the characteristic image, and the processing device selects the hierarchical value according to the image, the amount of exercise and the gender value (figs. 16/17 women aged value gender value and compares with other in the age of the “community comparison” with image) Winsper..

In regards to claim 18, Winsper in view of Anderson teaches auto feed forward/backward augmented reality learning system as claimed in claim 1, wherein the image capturing device is a RGB-D camera, a photography device or a smart phone [0025] Anderson smart phone.
In regards to claim 19, Winsper in view of Anderson teaches auto feed forward/backward augmented reality learning system as claimed in claim 1, wherein the projection device is provided for projecting an AR image [0037,0042-0044] (fig. 2 250 “projector”) Anderson.
In regards to claim 20, Winsper in view of Anderson teaches auto feed forward/backward augmented reality learning system as claimed in claim 1, wherein the touch sensing device, the processing device, the image capturing device and the projection device are coupled to each other through a signal by an Internet, local area network or Bluetooth transmission [0031] Winsper and [0030] LAN Anderson.

Allowable Subject Matter
Claims 3-4, 6-7, and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including allof the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.